ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, the Disciplinary Commission's Petition for Review and the respondent's Response to Petition for Review, we find that the respondent engaged in attorney misconduct. Facts: A client retained the respondent to represent her in an employment discrimination case. The respondent filed the case in February 1996 and participated in a pre-trial conference, at which the court scheduled the matter for trial in January 1997. The respondent notified the client of the trial date, by letter in July 1996, but took no further action on the client's behalf. The defendant in the case filed a motion to dismiss, citing the respondent's failure to comply with the court's case management plan, and the court issued an order to show cause why the case should not be dismissed. The respondent failed to respond to the show cause order and the court dismissed the case on October 30, 1996.
Violations: The respondent violated Ind. Professional Conduct Rule 1.3, which provides that an attorney shall act with reasonable diligence and promptness in representing a client; Prof.Cond.R. 1.4(a), which requires an attorney to keep a client reasonably informed abut the status of a matter; and Prof.Cond.R. 14(b), which requires an attorney to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation.
For the misconduct found herein, this Court now finds that the respondent should receive a public reprimand.
IT IS, THEREFORE, ORDERED, that the respondent, Arthur Thomas Cobb, is hereby reprimanded and admonished for the misconduct set forth herein.
The Clerk of this Court is directed to forward notice of this Order to the respondent and his attorney, to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Hon. Christian M. Freitag, and all other entities as provided in Ind. Admission and Discipline Rule 28(8)(d).
All Justices concur.